Moylmi, J.,


concurring:

Reluctantly, I concur. I wish that I were in a position to dissent, hut I am precluded by Maryland Rule 1085 because what for me is the weak link in the appellant’s argument was not challenged by the State below or, indeed, even on this appeal. I cannot quarrel with the logic of the majority opinion; it follows dutifully from Johnson v. State, 282 Md. 314, 384 A.2d 709. Nor do I take this occasion to quarrel with Johnson v. State itself (although I believe that the dissenting opinions of Chief Judge Murphy and of Judge Orth, each joined in by the other and both joined in by Judge Smith, represent far sounder reasoning and far more realistic policy). My quarrel is with Maryland District Rule 723 a itself. It for me is a nullity as being an ultra vires exercise of a limited rule-making function. If appropriately challenged, I think any trial judge in the State should promptly declare it null and void as beyond the power of the rule-making authority.
To me, the transcendant issue, shorn of legal embellishment and reduced to its lowest common denominator, is simple:
A killer stupidly confessed to a murder and now wishes that he had kept his mouth shut. So what? Should we be distressed or should we be glad?
The confession in issue was not involuntary. It did not offend the Fifth Amendment privilege against self-incrimination. It did not offend the even more stringent implementing rules of Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602,16 L. Ed. 2d 694. It would have passed muster even during the heyday of the Warren court. It was constitutional under both the United States Bill of Rights and Article 22 of the Maryland Declaration of Rights, always held to be in pari materia with the Federal Fifth Amendment privilege.
What then is the basis for throwing out highly probative, competent, relevant and material evidence that could play a pivotal role in bringing a killer to book and in protecting society from his possible future depredations? It is on the *106basis of a rule promulgated under a grant of authority permitting the passage of rules ostensibly to regulate the orderly flow of business within a court house. My question could not be more basic. In our form of government, whoever gave the rule makers the supposed power to make such rules? For me, what has been done is not rule making but law making. Upon that distinction hinges everything.
The rule-making authority here in issue ultimately flows from Article IV, Section 18 (a) of the Maryland Constitution:
"The Court of Appeals from time to time shall make rules and regulations to revise the practice and procedure in and the administration of the appellate courts and in the other courts of this State, which shall have the force of law until rescinded, changed or modified by the Court of Appeals or otherwise by law.”
The question is what is rule making and what are its limits? Even the constitutional grant of rule-making authority recognizes the tentative nature of such authority and sets forth explicitly the power of the Legislature to supersede or override such rules at any time. The interpreting cases recognize that rule making is legislative in nature, Ginnavan v. Silverstone, 246 Md. 500, 505, 229 A.2d 124; Hill v. State, 218 Md. 120, 127, 145 A.2d 445, and that sometimes courts are authorized to perform functions which are not essentially judicial, Boyer v. Thurston, 247 Md. 279, 293-296, 231 A.2d 50.
Indeed, in Kohr v. State, 40 Md. App. 92, 388 A.2d 1242, Judge Liss for this Court recognized that the rules are not "sacred cows” but are subject to probing examination to see if they fall within the legitimate parameters of rule making. In that case, he held that Maryland Rule 736 passed muster but, in doing so, pointed out the fundamental purpose of rule making and one of the limitations upon it, saying at 40 Md. App. 96:
"The basis for the grant of this rule-making *107power is the recognition that in order to provide for the orderly administration of justice reasonable and specific rules of procedure are necessary. The rule-making power, like all legislative power, must be exercised within the confines of the United States Constitution and our own Constitution.”
Even more fundamental limitations upon the rule-making function are at stake here. When do rule makers exceed their limited grant of power? When does mere rule making, sometimes legitimately delegated to the executive and judicial branches of government, pass imperceptibly into law making and become thereby an unconstitutional usurpation of the legislative prerogative? The very foundation upon which our system of government is erected is the scrupulous and jealously guarded separation of powers. The starting point for any consideration of the limits of the rule-making authority is Article 8 of the Maryland Declaration of Rights:
"That the Legislative, Executive and Judicial powers of Government ought to be forever separate and distinct from each other; and no person exercising the functions of one of said Departments shall assume or discharge the duties of any other.”
It is not infrequent that the Legislature (or in this case Article IV, Section 18 (a) of the Constitution itself) sensibly declines to inundate itself with the minutiae of infinitely detailed and ever-changing departmental and bureaucratic regulations, and thus delegates to the appropriate agency the limited grant of power to promulgate such regulations for the orderly doing of business before that agency. This is all that the grant of authority under Article IV, Section 18 (a) historically was ever contemplated to represent. Indeed, Section 1-201 of the Courts and Judicial Proceedings Article, implementing the constitutional grant, makes its nature crystal clear as it catalogues the concerns that fall within its compass.
"Without intending to limit the comprehensive application of the term 'practice and procedure’, the *108term includes the forms of process; writs; pleadings; motions; parties; depositions; discovery; trials; judgments; new trials; provisional and final remedies; appeals; unification of practice and procedure in actions at law and suits in equity, so as to secure one form of civil action and procedure for both; and regulation of the form and method of taking and the admissibility of evidence in all cases, including criminal cases.”
The power to control the paper flow of litigation, to decide what pleadings shall be filed in what places, at what times, and in how many copies, does not remotely contain within it, and constitutionally cannot contain within it, the broad power to supervise the operation of the criminal justice system. It is the executive branch that is responsible for the behavior of its agents. It is for the legislative branch, representing directly the voice of the people and accountable to the people, to make the fundamental policy judgments as to what, at the sub-constitutional level, our law enforcement system should be all about.
Constitutional protections, to be sure, override both executive prerogative and legislative prerogative, but we are talking here about matters at the distinctly sub-constitutional level. At that sub-constitutional level, it is not the business of the judicial branch to make or to suggest policy, but only to implement and interpret the policy as made by others. At the sub-constitutional level, it is not for the judicial branch to supervise or to dictate the behavior of the executive arm. At the sub-constitutional level, it is not for the judicial branch to create for defendants rights or liberties which it believes desirable. At the sub-constitutional level, that delicate balancing between efficient law enforcement, on the one hand, and extra-constitutional protections, on the other hand, is quintessentially legislative in nature.
In this regard, it is the legislative branch that has the benefit of hearing from all constituent groups. It is the legislative branch that is best equipped to study the impact of a. *109proposed change. Of even more overriding concern, it is the legislative branch that expresses the popular will.
The Constitution itself, to be sure, is a curb on the popular will. Indirectly, therefore, power rests in the judicial branch to curb the popular will just so long as the judges are interpreting the Constitution. Without that jurisdictional basis for action, however, the judges are required simply to serve that popular will, as expressed through the legislative branch. Why have bar associations, editorial writers, legislators and concerned citizens been so unalert to usurpation on the part of one branch of government of the sovereign prerogative of a coordinate branch of government? It is, I submit, because we have grown so used to deferring to the judicial branch at the level of interpreting the Constitution, where such deference is appropriate, that we have been lulled by habit into deferring to the judicial branch even at the sub-constitutional level, where such deference is dangerously inappropriate.
In our system of checks and balances, the judicial branch, by its very nature, is and is supposed to be the anti-democratic branch. It is the appropriate "brake” upon the process; it is a very inappropriate innovator of the process.
To presume to tell the police department how to do its business, to presume to create (even from the noblest of motives) extra-constitutional rights in a criminal defendant, is to engage in substantive law making in the guise of rule making. The issue here is not whether Maryland District Rule 723 a is a good law or a bad law. That is a mere surface concern. The far more fundamental issue is that of who, in a democratic society, shall pass such a law, good or bad.
A benevolent oligarchy can be as anti-democratic as a power hungry executive and even more insidious because of low visibility. If eternal vigilance is the price of liberty, the legislative branch of government might be well advised to keep a weather eye to both its flanks.
Whatever the merits of this particular case, there is involved here a far deeper, far more profound issue that *110desperately cries out for public attention, public concern and public debate — What are the limits of the rule-making function? A haunting refrain from the musical "1776” echoes still:
"Is anybody there? Does anybody care?” Only time will tell.